DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,387,779. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed features are known from the ‘779 patent with the only differences being various differences in scope by substituting or exchanging features of various claims into or out of independent claims.  The claims of the instant application are therefore either represented as genus or species claims that would not be considered patentably distinct.  See table below:

Claim No.
Instant Application 17/836,944
US 11,387,779
1
A system comprising: a light source plate, wherein the light source plate emits light at an intensity level;

a cell interface plate;

a container proximate to the light source plate and coupled to the cell interface plate, 

wherein the container comprises a plurality of photosensitive devices, 


wherein a plurality of pins associated with a plurality of pixels of each of the plurality of
photosensitive devices interfaces with the container, 

and wherein the container interfaces the plurality of pins to the cell interface plate;

a light metering device proximate to the light source plate, wherein the light metering device measures the intensity of emissions from the light source plate to the photosensitive devices;

a light power source coupled to the light source plate, wherein the light power source controls one or more of current and voltage to the light source plate;

a multiplexor coupled to the cell interface plate, wherein the multiplexor activates circuitry to address the plurality of pixels;

a measuring device coupled to the multiplexor, wherein the measuring device receives one or more performance measurements associated with the plurality of pixels; and

a light source plate temperature control device coupled to the light source plate, wherein the light source plate temperature control device controls a temperature
of the light source plate.
Claim 20 lines 1-3



Claim 20 line 4

Claim 20 lines 5-6


Claim 20 lines 8-9



Claim 20 lines 11-14




Claim 20 lines 14-15


Claim 20 lines 20-23




Claim 20 lines 24-26




Claim 20 lines 27-29



Claim 20 lines 30-33




Claim 20 lines 38-41
2
wherein the light source plate temperature
control device heats, cools, or both heats and cools the light source plate
Heating and cooling are the implicit functions of a temperature controller.
3
wherein the light power source is a
programmable power supply
Claim 2
4
further comprising: a temperature metering device within the container, wherein the temperature
metering device measures the temperature associated with the one or more photosensitive devices.
Claim 3
5
further comprising: a thermoconductive compound adjacent to at least one side of the plurality of photosensitive devices.
Claim 20 lines 9-11
6
further comprising: a cell interface temperature control device coupled to the cell interface plate,
wherein the cell interface temperature control device controls a temperature of the cell interface plate and the container.
Claim 20 lines 34-37
7
further comprising: a client communicatively coupled to the light power source, the multiplexor
and the measuring device.
Claim 4
8
further comprising: a photosensitive device test system, wherein the photosensitive device test system comprises the light source plate, the cell interface plate, the container, the light source plate temperature control device, and the cell interface temperature control device.
Claim 5
9
further comprising: one or more substrates within the container, wherein each of the one or more substrates comprises one or more photosensitive devices.
Claim 6
10
further comprising: a humidity measurement device within the container, wherein the humidity
measurement device measures the humidity within the container.
Claim 7
11
further comprising: an atmospheric measurement device within the container, wherein the
atmospheric measurement device measures the atmosphere within the container.
Claim 8
12
further comprising: a vibration detector, wherein the vibration detector measures any vibrations to
which the one or more photosensitive devices is exposed.
Claim 9
13
wherein the light source place comprises one
or more of a fluorescent light source, an incandescent light source, a laser, a thermo
ionic emitter, or a light emitting diode.
Claim 10
14
wherein the light source place comprises a
light emitting diode.
Claim 11
15
wherein the intensity level is less than or equal
to one sun equivalent.
Claim 12
16
wherein the intensity level is greater than or
equal to one sun equivalent.
Claim 13
17
wherein the intensity level is ten sun
equivalents.
Claim 14
18
wherein the plurality of photosensitive devices
comprises one or more of photovoltaics, photodiodes, photoresistors, photocapacitors,
phototransducers, or phototransistors.
Claim 15
19
wherein the plurality of photosensitive devices
comprises at least one photovoltaic.
Claim 16
20
wherein the light metering device comprises a
photo diode or a thermistor.
Claim 17

21
wherein the light metering device measures the
intensity level at a timed interval
Claim 18


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422